The opinion of the Court was delivered by
Tilghman C. J.
This is a personal action, founded on a contract to which the plaintiffs were not parties.—The right of action for breach of the contract, was in Robinson in his life time, and is now in his executors or administrators, in whose name a suit may be brought, for the use of the plain, tiffs. Robinson had power to devise the land, the equitable estate of which was in him—but -he could not by any means assign or transfer his right of action for a breach of the contract, so as to vest in the assignee a legal right, sufficient to support an action in his own name. That was a chose in action, not assignable at law, though assignable in equity. We are of opinion, that the declaration in this case, sets forth no cause of action on which judgment could be rendered for the plaintiffs. Consequently the judgment of the Court of Common Pleas must be reversed.
Judgment reversed.